SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 7, 2011 DYNAMIC VENTURES CORP. (Exact name of Company as specified in its charter) Delaware 333-163913 46-0521574 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 8hea Blvd. Suite B3A-615 Scottsdale, AZ 85260 (Address of principal executive offices) Phone: (480) 968-0207 (Company’s Telephone Number) Copy of all Communications to: Carrillo, Huettel & Zouvas, LLP 3033 Fifth Avenue, Suite 400 San Diego, CA 92103 Phone: 619.546.6100 Fax: 619.546.6060 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page - 1 DYNAMIC VENTURES CORP. Form 8-K Current Report ITEM 4.01CHANGE IN COMPANY’S CERTIFYING ACCOUNTANT On June 7, 2011, Mayer Hoffman McCann P.C. (“Mayer”) was engaged as the registered independent public accountant for Dynamic Ventures Corp., a Delaware corporation (the “Company”) and Hein & Associates LLP (“Hein”) was dismissed as the registered independent public accountant for the Company. The decisions to appoint Mayer and dismiss Hein were approved by the Board of Directors of the Company on June 7, 2011. Hein's reports on the financial statements of the Company for the year ended December 31, 2010 did not contain an adverse opinion or a disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principles. In connection with the audit and review of the financial statements of the Company through June 7, 2011, there were no disagreements on any matter of accounting principles or practices, financial statement disclosures, or auditing scope or procedures, which disagreements if not resolved to their satisfaction would have caused them to make reference in connection with Hein's opinion to the subject matter of the disagreement. In connection with the audited financial statements of the Company for the year ended December 31, 2010 and interim unaudited financial statements through June 7, 2011, there have been no reportable events with the Company as set forth in Item 304(a)(1)(v) of Regulation S-K. Prior to June 7, 2011, the Company did not consult with Mayer regarding (1) the application of accounting principles to a specified transaction, (2) the type of audit opinion that might be rendered on the Company’s financial statements, (3) written or oral advice provided by Mayer that would be an important factor considered by the Company in reaching a decision as to any accounting, auditing or financial reporting issues, or (4) any matter that was the subject of a disagreement between the Company and its predecessor auditor as described in Item 304(a)(1)(iv) or a reportable event as described in Item 304(a)(1)(v) of Regulation S-K. The Company provided a copy of the foregoing disclosures to Hein prior to the date of the filing of this report and requested that Hein furnish it with a letter addressed to the Securities & Exchange Commission stating whether or not it agrees with the statements in this Report. A copy of the letter furnished in response to that request is filed as Exhibit 16.1 to this Form 8-K. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 16.1 Letter from Hein & Associates LLP, dated June 7, 2011, to the Securities and Exchange Commission regarding statements included in this Form 8-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNAMIC VENTURES CORP. Date: June 7, 2011 By:/s/ Paul Kalkbrenner Paul Kalkbrenner President and Chief Executive Officer Page - 2
